Citation Nr: 1431408	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial disability rating for service-connected lumbar spine disability in excess of 10 percent from September 30, 2008 and 20 percent from July 10, 2012.

2.  Entitlement to service connection for radiculopathy of left lower extremity, to include as secondary to service-connected lumbar spine disability.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2014, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.

With respect to the claims of entitlement to an increased initial evaluation for the service-connected lumbar spine disability and entitlement to a TDIU, the Veteran was most recently afforded a pertinent VA examination in January 2013.  However, he recently submitted medical evidence demonstrating that his lumbar spine symptomatology is more severe than was described by the January 2013 examination report.  See the disability benefits questionnaire (DBQ) received in April 2014.  To this end, the Board notes that the April 2014 DBQ indicates that the Veteran is unemployable as a result of his service-connected lumbar spine disability.  Id.

The evidence of record is therefore unclear concerning the current severity of the Veteran's lumbar spine disability.  Thus, to ensure that the record reflects the current extent of this disorder, a VA examination, with findings responsive to the applicable rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected lumbar spine disability and to the extent of functional occupational impairment associated with this disability.

With respect to the Veteran's claim of entitlement to service connection for radiculopathy of the left lower extremity, he has asserted that his left lower extremity radiculopathy was incurred as a result of an in-service injury.  See, e.g., the Board hearing transcript dated March 2014.  He has alternatively asserted that the left lower extremity radiculopathy is due to his service-connected lumbar spine disability.  See the statement of the Veteran's representative dated March 2014.

The Veteran was previously afforded VA examinations in October 2012 and January 2013, which addressed his claimed neurological symptomatology.  Notably, a diagnosis of radiculopathy of the left lower extremity was not diagnosed by either examiner.  Critically, however, the Veteran recently submitted medical evidence documenting symptoms of radiating pain to the left lower extremity.  See the VA treatment record dated February 2014.  Accordingly, there remains a question of diagnosis and etiology with respect to the left lower radiculopathy claim.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Accordingly, upon remand, the Veteran should be afforded a VA examination to address the outstanding questions of diagnosis and nexus pertaining to the radiculopathy of the left lower extremity claim.

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for symptoms pertinent to the pending claims.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  In addition, obtain relevant VA treatment records dating since November 2013.  If any requested records are not available, the Veteran should be notified of such. 

2. Thereafter, the Veteran should be afforded a VA examination in order to determine the extent of his service-connected lumbar spine disability as well as his claimed radiculopathy of the left lower extremity.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

With respect to the service-connected lumbar spine disability, all pertinent pathology should be noted in the evaluation report.  In particular, the examiner should:

(a).  Note the results (in degrees) of range-of-motion testing of the Veteran's lumbar spine.  In reporting these results, the examiner should discuss the severity of any associated pain on testing.  In particular, the examiner should discuss the extent of any incoordination, weakened movement, and excess fatigability on use of the Veteran's low back.  The examiner should equate the additional functional impairment due to pain, weakened movement, excess fatigability, or incoordination to additional loss of motion (beyond what is shown clinically).

(b).  The examiner should also address the Veteran's reports of frequent flare-ups of lumbar spine symptomatology.  The examiner should express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  As above, the examiner should assess all functional impairments, including during flare-ups, in terms equating to additional range-of-motion lost (beyond what is shown clinically).
(c).  Report the number of incapacitating episodes that the Veteran has experienced, as well as their duration, in the past twelve months and whether these incapacitating episodes are due to intervertebral disc syndrome associated with the service-connected lumbar spine disability.  (Note:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.)

(d).  Identify any evidence of neurological manifestations due to the service-connected lumbar spine disability, to include any neurological pathology affecting the lower extremities found to be due to this service-connected disability.  The examiner must identify the specific nerves affected or seemingly affected, and describe the degree of any impairment as mild, moderate, moderately severe, or severe.

(e).  The examiner should either diagnose or rule out radiculopathy of the left lower extremity.  If radiculopathy, or any disability, of the left lower extremity is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that the diagnosed disability was proximately caused or aggravated by the service-connected lumbar spine disability, or whether the disability is due to any aspect of the Veteran's military service.

(f).  Address the impact of the service-connected lumbar spine disability upon the Veteran's industrial activities including his ability to obtain and maintain substantially gainful employment.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he/she should state the reasons therefore.

3.  Thereafter, readjudicate the claims on appeal.  If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

